 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 QUALITY LOAN SERVICE                                   Case No.: 2:19-cv-00256-APG-DJA
   CORPORATION,
 4                                                                Order Closing Case
        Plaintiff
 5
   v.
 6
   UNITED STATES, et al.,
 7
        Defendants
 8

 9      In light of the fact that all funds in this interpleader action have been distributed,

10      I ORDER the clerk of court to close this case.

11      DATED this 8th day of January, 2020.

12

13
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
